IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sara Hoover,                      :
                   Appellant      :
                                  :
             v.                   : No. 532 C.D. 2016
                                  :
Seth Allen Stine, Commonwealth of :
Pennsylvania Department of        :
Transportation and the Borough of :
Waynesboro                        :




                                  ORDER


            AND NOW, this 3rd        day of January, 2017, the opinion filed
November 15, 2016, in the above-captioned matter shall be designated Opinion
rather than Memorandum Opinion, and it shall be reported.



                                     ________________________________
                                     DAN PELLEGRINI, Senior Judge